IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2014-CA-00180-SCT

KATRICE JONES-SMITH AND NANCY JONES

v.

SAFEWAY INSURANCE COMPANY

DATE OF JUDGMENT:                           01/02/2014
TRIAL JUDGE:                                HON. WILLIAM E. CHAPMAN, III
TRIAL COURT ATTORNEY:                       ROY GREGG ROGERS
COURT FROM WHICH APPEALED:                  RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANTS:                    TAUREAN DERNELL BUCHANAN
ATTORNEYS FOR APPELLEE:                     JEREMY TRISTAN HUTTO
                                            WILLIAM H. CREEL, JR.
                                            JOSEPH WALTER GILL
NATURE OF THE CASE:                         CIVIL - INSURANCE
DISPOSITION:                                AFFIRMED - 09/03/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    For more than one hundred and thirty years, this Court has held that an insurance

company may void a policy when the insured made material misrepresentations during the

application process.1 When this insurance company learned that Michelle Busby had made

a material misrepresentation when she applied for the motor-vehicle-liability policy at issue

here, it had the policy declared void, so we affirm the circuit judge’s grant of summary

judgment.


       1
           Coop. Life Ass’n of Miss. v. Leflore, 53 Miss. 1, 12 (1876).
                       FACTS AND PROCEDURAL HISTORY

¶2.    While driving his mother’s 2003 Chevy Silverado in Rankin County, sixteen-year-old

William Busby crashed into Kenneth Tarlton’s car, which in turn collided with a car driven

by Katrice Jones-Smith. When William’s mother, Michelle, applied to Safeway Insurance

Company for an insurance policy on the Silverado, the application required her to warrant

that she had provided the names of all regular frequent drivers of the covered vehicles, as

well as all residents of her household fourteen years old or older. Michelle failed to disclose

that fifteen-year-old William resided in her home, and Safeway issued her a policy on the

Silverado at a premium that was lower than the premium would have been had Safeway

known about William.

¶3.    So after William’s accident, Safeway sought a declaratory ruling that Michelle’s

failure to identify William was a material misrepresentation, rendering the policy voidable.

In response, Katrice—along with her mother Nancy Jones, who owned the car Katrice was

driving—filed an answer and counterclaim asserting that William was at fault in the accident

and that he was covered by the Safeway policy. The parties filed competing motions for

summary judgment, and the circuit judge—finding Michelle’s failure to disclose William

was a material misrepresentation—granted summary judgment to Safeway.

                                        ANALYSIS

¶4.    The appellants contend that, under this Court’s recent decision in Lyons v. Direct

General Insurance Company of Mississippi, the circuit judge was precluded from declaring


                                              2
this policy void because an injured third party cannot be denied recovery up to the statutorily

imposed minimum-policy limits.2 But Lyons is inapposite because it addressed an entirely

distinct legal issue.

       I.        Lyons v. Direct General does not control this case.

¶5.    In Lyons, Roderick Holliday caused an accident while driving a car insured by his

mother.3 When Machon Lyons, who was injured in the accident, asserted a claim against

that policy, Direct General Insurance Company argued that its policy contained a named-

driver exclusion for Roderick.4 Said differently, Direct did not dispute that it had issued a

valid insurance policy which covered the car at the time of the accident. Rather, Direct

claimed that the admittedly valid policy excluded Roderick from coverage.

¶6.    On appeal, we concluded that the named-driver exclusion violated Mississippi’s

statutorily imposed minimum-liability insurance law.5 Our reasoning was two-fold. First,

we recognized that Section 63-15-4(2)(a) required an insurance company that issues a

motor-vehicle-liability policy also to issue an insurance card which serves as proof that the

policy provided the statutory minimum-liability limits.6 Second, we recognized per the



       2
           Lyons v. Direct Gen. Ins. Co. of Miss., 138 So. 3d 887 (Miss. 2014).
       3
           Id. at 888.
       4
           Id.
       5
           Id. at 890-91.
       6
           Id. at 890 (quoting Miss. Code Ann. § 63-15-4(2)(a) (Rev. 2013))

                                              3
statutory language that “[t]his mandatory liability insurance requirement pertains to vehicles,

not owners or operators.”7 Direct had issued an insurance card, representing that the policy

provided the minimum limits required by law, so the named-driver exclusion was

unenforceable.8

¶7.    Our analysis in Lyons, which assumed a valid insurance policy had been issued,

prohibited the insurance company from excluding statutorily required coverage, but it

created no duty to issue a policy. It did no more than address an invalid exclusion within

a valid insurance policy.

¶8.    By contrast, the question in this case is not whether the terms of Michelle’s policy

with Safeway covered the accident, but whether the policy itself was voidable. And the

longstanding, well-established law of this State renders voidable a policy issued as a result

of material misrepresentations.

       II.      The circuit judge correctly voided Busby’s policy.

¶9.    In 1876, in Cooperative Life Association of Mississippi v. Leflore, this Court stated:

       Nothing is better settled, both in regard to insurance contracts and contracts
       of all sorts, than that an untrue statement by either party, as to a matter vital


       7
           Lyons, 138 So. 3d at 890.
       8
        Id. We note that, after our decision in Lyons exposed what many considered to be
a glitch in the law, the Legislature promptly fixed it by amending Section 63-15-
3(j)—effective July 1, 2015—to provide that “[l]iability insurance required under this
paragraph (j) may contain exclusions and limitations on coverage as long as the exclusions
and limitations language or form has been filed with and approved by the Commissioner of
Insurance.”

                                              4
       to the agreement, will avoid it, though there be no intentional fraud in the
       misrepresentation.9

There, the beneficiaries to a life-insurance policy brought an action in the Montgomery

County Circuit Court to recover the proceeds of that policy after the insured’s death.10 The

insurer defended by asserting that the insured had made material misrepresentations in the

application for insurance.11 The circuit judge instructed the jury that the company could

void the policy only by a showing of actual fraud, and the jury found for the beneficiaries.12

The company appealed and this Court set out a thorough explanation of the law regarding

the effect of misrepresentations during the insurance-application process.

¶10.   This Court first considered whether insurance contracts should be considered under

their own set of legal rules, or whether they should sit on equal footing with other contracts,

controlled by the general law of contracts.13 This Court stated:

       An immense amount of labor and learning is displayed in the books in the
       consideration of what are, and what are not, material matters in contracts of
       insurance, a false statement in relation to which will avoid the policy; and it
       is impossible to resist the conclusion, in perusing the cases, that the courts, in
       order to avoid supposed hardships in this class of suits, have been disposed to
       adopt other rules than those applicable to ordinary contracts. For this
       difference we can recognize no sound principle. Contracts of insurance are


       9
           Coop. Life Ass’n of Miss., 53 Miss. at 12.
       10
            Id.
       11
            Id.
       12
            Id.
       13
            Id. at 14-15.

                                               5
       neither mala prohibita nor mala in se, and, where entered into by persons sui
       juris, are to be regulated and determined by the same rules that govern
       ordinary agreements, with neither more nor less favor than is shown in other
       cases.14

The Court also posited that:

       No man can read the history of the struggle between the courts and the
       insurance companies on the question of what false statements, made by the
       applicant, will avoid the policy, as that history is developed in the adjudged
       cases, without perceiving a manifest disposition to apply to such agreements
       a rule far more rigid than that which governs ordinary contracts. However
       commendable the disposition to protect unsuspecting, and frequently ignorant,
       men from the evil consequences of agreements into which they have been
       entrapped by cunningly and obscurely worded conditions, so written or
       printed as to escape observation, there can be no justification for disregarding,
       in their behalf, fundamental principles of law, or relieving them from
       engagements as to which there is no pretence for charging fraud. If the
       insurance companies, conforming their policies to the requirements of each
       successive decision, have protected themselves against all possible loss by any
       misrepresentation, no matter how insignificant or unintentional, it would be
       most unseemly in the courts to seek, by new exactions, to nullify these
       advantages. It is neither the duty nor the right of courts to protect adults
       against the consequences of their agreements incautiously entered into. Their
       functions are exhausted when they construe and enforce them as written.15

¶11.   In other words, jurists had been reluctant to invalidate insurance policies based on the

misrepresentations of the insured when the invalidation would deny innocent beneficiaries

the right to recover, giving rise to the idea that insurance policies should not be treated

equally with other contracts. But, in this Court’s opinion, the desire to avoid the unpalatable

result was not a “sound principle” upon which the Court could recognize a distinct law of


       14
            Id.
       15
            Id. at 18-19.

                                              6
insurance contracts. Instead, insurance contracts were “to be regulated and determined by

the same rules that govern ordinary agreements, with neither more nor less favor than is

shown in other cases.”16

¶12.   Then, having determined that insurance contracts should be treated like all other

contracts, the Court explained when a contract becomes invalid based on misrepresentations

in the application process. The Court rejected the circuit court’s instruction that actual fraud

need be shown, and instead explained that the relevant law was that of warranties and

material misrepresentations.17 The Court held that “[n]othing is better settled, both in regard

to insurance contracts and contracts of all sorts, than that an untrue statement by either party,

as to a matter vital to the agreement, will avoid it, though there be no intentional fraud in the

misrepresentation.”18

¶13.   That is, when “the misstatements of which the applicant was guilty were manifestly

as to matters material to the contract, . . . according to all the authorities, [they] avoided the

policy.”19 The Court also distinguished misrepresentations from warranties, stating that “[i]f

parties have deliberately agreed that the validity of their contract shall depend upon the truth




       16
            Id. at 15.
       17
            Id. at 18.
       18
            Id. at 12.
       19
            Id. at 18.

                                                7
or falsehood of certain statements, neither court nor jury can say that the matters about which

the false statement is made are too trivial to work a forfeiture of its advantages.”20

¶14.   Then, in the 1908 case Fidelity Mutual Life Insurance Company v. Miazza, this

Court expanded on these principles, stating that “[i]t is the universal rule that any contract

induced by misrepresentation or concealment of material facts may be avoided by the party

injuriously affected thereby.”21 The Court explained that under this “principle of general

application,” when “the misstatement is material, it can make no difference as to whether or

not it was made in good faith.”22

¶15.   There, an insured obtained life insurance by failing to disclose previous illnesses

when requested to do so in the application.23 This Court found that the insurance company

could avoid paying the life-insurance proceeds to the insured’s beneficiaries because “[i]n

this case it can hardly be doubted that, if there had been a full disclosure on the part of

Miazza as to the character of his illness in 1903, it might reasonably have influenced the

company not to make the contract of insurance.”24




       20
            Id. at 15.
       21
            Fid. Mut. Life Ins. Co. v. Miazza, 93 Miss. 18, 46 So. 817, 819 (1908).
       22
            Id.
       23
            Id. at 817-18.
       24
            Id. at 819.

                                              8
¶16.   This law, though old, has persisted. Eighty years later, an insured submitted a claim

for damages his truck incurred in an accident, and the insurer denied coverage based on the

insured’s failure to disclose two speeding tickets when asked to do so in the application

process.25 The Court reiterated the distinction between warranties and representations, and

that any warranty that is not literally true will invalidate the policy, while a misrepresentation

will invalidate the policy only if it is not substantially true and material.26

¶17.   Because the policy and application were in conflict as to whether the answers were

warranties or representations, they were considered representations, as the characterization

in the policy had to prevail and because ambiguities must be construed against the insurer.27

Analyzing the materiality requirement for a misrepresentation to invalidate an insurance

policy, the Court explained that “[t]he materiality of a representation is determined by the

probable and reasonable effect which truthful answers would have had on the insurer.”28

¶18.   Applying this century-old precedent on insurance contracts to the facts before us

today, there can be no doubt that the circuit judge properly voided the policy issued by

Safeway. The application required Michelle to warrant that she had provided the names of


       25
            Sanford v. Federated Guar. Ins. Co., 522 So. 2d 214, 215-16 (Miss. 1988).
       26
       Id. at 216 (quoting Colonial Life & Accident Ins. Co. v. Cook, 374 So. 2d 1288,
1291 (Miss. 1979)).
       27
         Sanford, 522 So. 2d at 217 (citing Nat’l Life and Accident Co. v. Miller, 484 So.
2d 329, 337 (Miss. 1985), overruled on other grounds by Miss. Bar v. Attorney ST, 621 So.
2d 229, 232 (Miss. 1993)).
       28
            Sanford, 522 So. 2d at 217.

                                                9
all residents of her home over the age of fourteen. She admittedly failed to do so by failing

to disclose fifteen-year-old William, to whom she even gifted a car covered by the policy.

Because the parties to the contract characterized this assertion as a warranty, its materiality

need not be questioned, and the circuit judge properly voided the contract because the

statement was not literally true.

¶19.   And we would reach the same result even if we characterized Michelle’s failure to

disclose William as a misrepresentation, because it was both material and not substantially

true. The representation was entirely false because the application required Michelle to

disclose all household residents over age fourteen and she did not provide all of the names

she was required to provide. The representation was material because, without a 209 percent

increase in Michelle’s rate, Safeway would not have issued the policy. So, under either

standard, the circuit judge reached the right result.

                                      CONCLUSION

¶20.   Because Michelle obtained her Safeway policy through what was at best a material

misrepresentation, we affirm the circuit judge’s decision to void the policy.

¶21.   AFFIRMED.

    WALLER, C.J., RANDOLPH, P.J., LAMAR, CHANDLER, PIERCE AND
COLEMAN, JJ., CONCUR. KITCHENS, J., DISSENTS WITH SEPARATE
WRITTEN OPINION JOINED BY KING, J.

       KITCHENS, JUSTICE, DISSENTING:




                                              10
¶22.   Because I believe Mississippi Code Section 63-15-4(2) (Rev. 2013) and this Court’s

decision in Lyons v. Direct General Insurance Company of Mississippi, 138 So. 3d 887

(Miss. 2014), prohibit Safeway’s voiding Busby’s automobile insurance policy, I respectfully

dissent.

¶23.   Mississippi law requires liability insurance for every motor vehicle operated on the

streets, roads, and highways of the state:

       Every motor vehicle operated in this state shall have an insurance card
       maintained in the motor vehicle as proof of liability insurance that is in
       compliance with the liability limits required by Section 63-15-3(j). The insured
       parties shall be responsible for maintaining the insurance card in each motor
       vehicle.

Miss. Code Ann. § 63-15-4(2)(a) (Rev. 2013) (emphasis added). Furthermore, the relevant

minimum liability insurance limits under Mississippi law are:

       . . . . in the amount of Twenty-five Thousand Dollars ($25,000.00) because of
       bodily injury to or death of one (1) person in any one (1) accident, and subject
       to said limit for one (1) person, in the amount of Fifty Thousand Dollars
       ($50,000.00) because of bodily injury to or death of two (2) or more persons
       in any one (1) accident, and in the amount of Twenty-five Thousand Dollars
       ($25,000.00) because of injury to or destruction of property of others in any
       one (1) accident.

Miss. Code Ann. § 63-15-3(j) (Rev. 2013).

¶24.   This Court recently interpreted these statutes with regard to named-driver exclusions

in Lyons. In that case, Machon Lyons suffered severe injuries in a single-car automobile

accident when a Chevrolet Lumina automobile driven by Roderick Holliday, in which Lyons

was a passenger, collided with a tree. Lyons v. Direct Gen. Ins. Co., 138 So. 3d 887, 888


                                             11
(Miss. 2014). Holliday’s mother, Daisy Lang, had insured the Chevrolet Lumina through

Direct General Insurance Company of Mississippi. Id. Lang’s liability insurance policy

included a provision that specifically excluded her son, Roderick, from coverage under the

policy. Id. Accordingly, Direct denied coverage for Lyons’s injuries. Id.

¶25.   The circuit court granted summary judgment in favor of Direct, finding that the policy

clearly and specifically excluded coverage of Holliday. Id. Lyons appealed, arguing that

Lang’s policy covered the damages incurred by Holliday because Mississippi law requires

minimum limits of liability insurance coverage for all permissive drivers. Id.

¶26.   The Mississippi Court of Appeals reversed, holding that an insured’s policy must

cover all permissive drivers, rendering the named-driver exclusion void up to the amount of

the policy’s minimum-coverage limits. Although the Court of Appeals reached the right

result, it cited an incorrect statute in arriving at that result. Lyons, 138 So. 3d at 932-33. This

Court granted certiorari. Lyons, 138 So. 3d at 887.

¶27.   We looked to Section 63-15-4(2)(b), which provides that an “insurance company

issuing a policy of motor vehicle liability insurance as required by this section shall furnish

to the insured an insurance card for each motor vehicle. . . .” Miss. Code Ann. § 63-15-

4(2)(a) (Rev. 2013) (emphasis added). Moreover, Section 63-15-4(2)(a) requires that

“[e]very motor vehicle operated in this state shall have an insurance card maintained in the

motor vehicle as proof of liability insurance . . . .” Miss. Code Ann. § 63-15-4(2)(a) (Rev.

2013) (emphasis added).       Given this express statutory language, the Court held that the


                                                12
“mandatory liability insurance requirement pertains to vehicles, not owners or operators.”

Lyons, 138 So. 3d at 890. Every operating motor vehicle in Mississippi therefore must meet

the statutorily required minimum-coverage requirements of $25,000 for injury to one person,

$50,000 for injury to two or more people, and $25,000 for property damage. Id., accord

Miss. Code Ann. § 63-15-3(j) (Rev. 2013).         Thus, a liability policy which purports to

exclude the statutorily required minimum coverage for certain drivers “fails to comply with

the statutory mandate.” Id.

¶28.   To resolve this case, this Court should determine whether the Busby vehicle was

insured, not whether the driver, William Hunter Busby, was insured. It is uncontested that

Michelle Busby had purchased from Safeway an automobile liability insurance policy

covering the 2003 Chevrolet Silverado truck. The minimum-coverage requirements were in

compliance with the statute. That vehicle, therefore, was covered by the policy in accordance

with Mississippi law.

¶29.   Safeway argues that Lyons and Section 63-15-4(2) do not abrogate an insurance

company’s common law right to void an insurance policy due to material misrepresentations.

It also argues that no Mississippi law prohibits an insurance company’s rescission of an

insurance contract for material misrepresentations. But the duty to provide minimum-limits

liability insurance coverage for a covered vehicle is absolute. Id.

¶30.   A common rule of statutory construction is expressio unius est exclusio alterius, or

“expression of the one is exclusion of the other.” See McCoy v. McRae, 204 Miss. 309, 317


                                             13
(Miss. 1948). This Court has explained this familiar principle: “where a statute enumerates

and specifies the subject or things upon which it is to operate, it is to be construed as

excluding from its effect all those not expressly mentioned or under a general clause.”

Southwest Drug Co. v. Howard Bros. Pharmacy of Jackson, Inc., 320 So. 2d 776, 779

(Miss. 1975) (citing Akers v. Estate of Johnson, 236 So. 2d 437 (Miss. 1970)). With regard

to the statute at issue, this Court held in Lyons that “the Legislature passed a lawful statute

that unequivocally requires automobiles to maintain minimum-liability coverage in the

amount of $25,000.” Lyons, 138 So. 3d at 890. Moreover, the Court held that the statute at

issue did not contain or authorize any exclusions. Id. The Legislature therefore “possesses

the sole power to authorize such exclusions, and automobile insurers are not free to escape

the statutorily required minimum-liability coverage simply by inserting an exclusion of their

choice—no matter how well-reasoned—into their policies.” Id. This Court further reasoned

that “[r]equirements are just that—requirements—and nothing in the statute suggests that

exceptions exist, or that insurance companies are authorized to include them in their

policies.” Id. at 891. In light of the Legislature’s refusal to grant an exception to mandatory

minimum coverage for vehicles and this Court’s holding in Lyons, it is clear that Safeway

is not at liberty to rescind coverage purchased from it for a vehicle, even if the reason for the

rescission may otherwise be justified under traditional contract law. If the Legislature had

intended to allow automobile insurance companies an exception to their obligation to pay the

mandatory minimum-liability limits for a party’s material misrepresentation, it could have


                                               14
included such an exception in the statutory language. It did not, which renders Safeway’s

claimed exception an invalid exclusion.

¶31.   Safeway also argues that, under the terms of the insurance policy between itself and

Michelle Busby, it is allowed to void the contract if it discovers material misrepresentations

on the part of Busby.29 First, it is clear that Mississippi statutes supersede rules of traditional

contract law and interpretation: “[i]t is well settled in Mississippi that in the event of a

conflict between the language of an automobile liability insurance policy and the statutory

requirement, the statutory provisions are incorporated into and become part of the policy.”

State Farm Mut. Auto. Ins. Co. v. Universal Underwriters Ins. Co., 601 F. Supp. 286, 289

(S.D. Miss.1984) (internal citations omitted). Furthermore, parties are not at liberty to

enforce contract provisions which contradict Mississippi law and public policy. Smith v.

Simon, 224 So. 2d 565 (Miss. 1969) (“There is no doubt that the courts have the duty and



       29
         The policy issued to Busby states:

       The statements made by you in the application are deemed to be warranties.
       Any false or misleading information provided by you on the application to us
       which materially affects the acceptance or rating of the risk by us, by either
       direct misrepresentation, omission, concealment of facts or inconsistent
       statements, will result in your policy being null and void from its effective
       date. This paragraph shall also apply to misstatement of use and omission of
       fact. We do not provide coverage for any insured who has made fraudulent
       statements engaged in fraudulent conduct in connection with any accident or
       loss for which coverage is sought under this policy.

(Emphasis in original.)


                                                15
the power to declare void and unenforceable contracts made in violation of law or in

contravention of the public policy of the state.”). Finally, Safeway’s argument ignores this

Court’s holding in Lyons. In Lyons, the party who incurred the damages was specifically

excluded from the terms of the contract, and the Court held that the insurance company still

was required to provide minimum-limits liability insurance coverage. Lyons, 138 So. 3d at

891. Therefore it is clear that, insofar as Safeway’s Fraud and Misrepresentation policy

clause contradicts Mississippi’s law requiring minimum-liability coverage, Mississippi law

takes precedence over the contrary provisions of the insurance contract and renders them

invalid.

¶32.   Moreover, it is not established in the record that the alleged misrepresentation, that

William Busby was a member of Michelle Busby’s household, was material. We have held

that a “ a representation, if substantially true and not material to the risk, will not invalidate

the policy in the absence of fraud.” National Cas. Co. v. Johnson, 219 Miss. 1, 67 So. 2d
865, 867 (1953).    Here, Safeway has not proven that the omission of William Busby was

material to the risk assumed by the company nor has it proven that Michelle Busby engaged

in fraud in her execution of the policy application. Although Safeway insurance introduced

evidence after it sought to void Michelle Busby’s policy that showed her rate would have

been 209% higher if she had listed William Busby on her policy application, there is no

evidence in the record that Michelle Busby knew, at the time she executed her insurance

application, that the omission of William Busby had any effect on the terms or cost of her


                                               16
policy. Without proof in the record that the parties mutually knew that this was a material

term in the policy application or that it materially affected the risk assumed by the insurance

company, it cannot be deemed material post-hoc, merely because the insurance company says

it would have acted in a different way as a result.

¶33.   Safeway is not divested of its ability to control, within the bounds of applicable laws

and regulations, the language of its insurance contracts. This Court has held that “[t]he

parties indeed may negotiate—and automobile insurers may include—exclusions from

coverage, so long as those exclusions do not emasculate the statutorily required minimum

coverage.” Lyons, 138 So. 3d at 891. Insurance companies are even allowed to void their

policies for parties’ material misrepresentations. Furthermore, they are entitled to deny

coverage in excess of the statutory minimum after the discovery of a material

misrepresentation. See id. But they are prohibited from doing so when it prevents an

aggrieved party from recovering damages from the minimum-liability insurance limits. See

id.

¶34.   It is clear that Mississippi law, without exception, requires minimum-liability

insurance limits for all over-the-road motor vehicles.30 Moreover, inasmuch as an insurance


       30
         In a very narrow exception to the State’s mandatory liability insurance statutes,
certain parties are allowed to self-insure:

       (1) Any person in whose name more than 25 motor vehicles are licensed may
       qualify as a self-insurer by obtaining a certificate of self-insurance issued by
       the department as provided in subsection (2) of this section.


                                              17
company was not permitted to void coverage for a specifically excluded driver in Lyons, it

follows that a carrier cannot void coverage based on a misrepresentation, material or

otherwise, or omission in the identification of the drivers in the household over the age of

fourteen years. I therefore respectfully dissent.

       KING, J., JOINS THIS OPINION.




       (2) The department may, in its discretion, upon the application of a person,
       issue a certificate of self-insurance when it is satisfied that such person is
       possessed and will continue to be possessed of ability to pay judgments
       obtained against such person.

       (3) Upon not less than five days notice and a hearing pursuant to such notice,
       the department may upon reasonable grounds cancel a certificate of
       self-insurance. Failure to pay any judgment within thirty days after such
       judgment shall have become final shall constitute a reasonable ground for the
       cancellation of a certificate of self-insurance.

Miss. Code Ann. § 63-15-53 (Rev. 2013).

                                             18